DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gosselin (US PG Pub. No. 2007/0171199, July 26, 2007) in view of Agrawal et al. (US PG Pub. No. 2017/0027803, Feb. 2, 2017) (herein “Agrawal”)
	Regarding claim 1, as broadly, interpreted, Gosselin teaches a lower extremity exercise system 10 (i.e., locomotion simulation apparatus, see para. [0043], and Fig. 1 below) that creates virtual gravitational and virtual inertial performance environments with simulated ground reaction force vectors that substantially replicate or substantially modify external forces experienced during ambulation (see para. [0058], where ground reaction forces to locomotion are simulated to mimic ambulation in different environments such as walking on a hard surface, or viscous surface and such forces are imparted to mimic the reactionary feeling to user); the exercise system comprising: a surface (i.e., harness 5 such as a belt or body harness, see Fig. 1 below, and para. [0046]), the surface 5 connected to or positioned in opposition to a footplate 3 (see para. [0047], and Fig. 1 below) which delivers resistance on three planes (i.e., since the footplates 3 are suspended in three-dimensional Cartesian space via cables 6 that are actuatable by reels 7, force can be delivered and felt by the feet in all three-dimensional X-Y-Z space, see also para. [0049], and Fig. 1) against which a user reacts with plantar force to perform functional or nonfunctional movement patterns (i.e., a force imparted to the footplates 3 by the reels on the cables 6 will be reacted by an equal and opposite reactionary force upward against the plantar surface of the foot) and the footplate 3 provides simulated gravitational values and/or inertial values, wherein the simulated gravitational values and/or the inertial values can be varied to substantially mimic multiple lower extremity performance environments (see paras. [0058]-[0060] and paras. [0063]-[0065]), where the simulated gravitational values and/or the inertial values are determined based on simulating ambulation in a virtual environment).  
 
    PNG
    media_image1.png
    501
    489
    media_image1.png
    Greyscale
	
Gosselin is silent in explicitly teaching where the surface (i.e., harness 5, see Fig. 1 below) stabilizes a pelvis of a user.
Agrawal, however, in an analogous art of devices used for ambulation and gait exercise training teaches a hip/pelvis adapter 264 (see para. [0083], and Fig. 1 below) to assist to supporting the confining the mid-torso of the user.

    PNG
    media_image2.png
    462
    479
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gosselin such that the harness 5 is a adapted to stabilize a pelvis of a user as taught by Agrawal in order to support the body weight of user during ambulation.
Regarding claim 2, Gosselin teaches or suggests wherein the footplate 3 maintains a consistent angular position on a frontal plane and a sagittal plane relative to a longitudinal body axis (i.e., since the footplates 3 are suspended in three-dimensional Cartesian space via cables 6 that are actuatable by reels 7, when no movement is performed, the footplate 3 maintain a consistent angular position in all planes).  
Regarding claim 3, Gosselin teaches wherein the footplate 3 varies its angular position on the frontal plane and the sagittal plane relative to the longitudinal body axis (i.e., since the footplates 3 are suspended in three-dimensional Cartesian space via cables 6 that are actuatable by reels 7, when movement is performed, the footplate 3 angular position is variable).  
Regarding claim 4, Gosselin teaches wherein the resistance on three planes is delivered by the footplate 3 to a plantar surface of a foot (i.e., since the footplates 3 are suspended in three-dimensional Cartesian space via cables 6 that are actuatable by reels 7, force can be delivered and felt by the feet in all three-dimensional X-Y-Z space, see also para. [0049], and Fig. 1).  
Regarding claim 5, Gosselin teaches or suggests wherein the plantar force against the footplate 3 creates simulated ground reaction force vectors and moments of force that initiate functional kinetic chains as it moves along functional kinematic patterns (i.e., a force imparted to the footplates 3 by the reels on the cables 6 will be reacted by an equal and opposite reactionary force upward against the plantar surface of the foot, see para. [0049] and [0058]).  
Regarding claim 6, Gosselin teaches or suggests wherein the plantar force against the footplate 3 as it moves along non-functional kinematic patterns creates ground reaction force vectors and moments of force that initiate non-functional kinetic chains (i.e., a force imparted to the footplates 3 by the reels 7 on the cables 6 will be reacted by an equal and opposite reactionary force upward against the plantar surface of the foot, see para. [0049] and [0058]).  
Regarding claim 7, Gosselin teaches or suggests wherein the plantar force against the footplate 3 creates functional plantar rocking (i.e., as force is imparted to the footplates 3 by the cables 6, the feet is capable of rocking during movement) as it moves along functional kinematic patterns (see para. [0058], where ground reaction forces to locomotion are simulated to mimic ambulation in different environments such as walking on a hard surface, or viscous surface and such forces are imparted to mimic the reactionary feeling to user).  
Regarding claim 8, Gosselin teaches or suggests wherein plantar force against the footplate 3 creates non-functional plantar rocking (i.e., as force is imparted to the footplates 3 by the cables 6, the feet is capable of rocking during movement) as it moves along non-functional kinematic patterns (see para. [0058], where ground reaction forces to locomotion are simulated to mimic ambulation in different environments such as walking on a hard surface, or viscous surface and such forces are imparted to mimic the reactionary feeling to user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S LO/Primary Examiner, Art Unit 3784